By tbe Court,
Hawley, J.:
The case of The State v. Rover (indicted for murder) was transferred from the county to Humboldt to tbe county of Wasboe for trial. It was twice tried in Wasboe county.
Tbis action was commenced to recover tbe sum of three thousand six hundred and forty-five dollars and five cents, tbe amount of indebtedness alleged to have been legally incurred by Wasboe county upon tbe trials of said case. It was tried before tbe court without a jury and a judgment was rendered in favor of Wasboe county in tbe sum of three thousand five hundred and seventy-three dollars and twenty-five cents.
Several of tbe items objected to relate exclusively to alleged irregularities in tbe form and manner of tbe presentation and allowance of certain claims by tbe officers of respondent and it becomes material to ascertain, in advance, whether or not appellant can complain of such irregularities, if any exist.
By the transfer of the Rover case it became tbe duty of the respondent to act for appellant, and for all services rendered by any of its officers, or other parties, or costs incurred, relating to tbe trials of said case, tbe appellant became liable (1 Comp. Laws, 2300; ex parte Taylor, 4 Ind. 479), and it is not in a position to complain that tbe treasurer of respondent paid certain claims that were informally or irregularly presented to him for payment.
Tbe material questions involved on tbis appeal are whether tbe accounts complained of were necessarily incurred during tbe trials of tbe Rover case and constitute legal charges against appellant, and not whether tbe treasurer of respondent could or should have objected to tbe payment of tbe same because certain orders for tbe payment of witness fees were indorsed upon tbe affidavits presented by tbe witnesses who were entitled to compensation, and were signed “ S. H. Wright, District Judge,” instead of “ being spread upon tbe minutes of tbe court,” as required by *127statute (1 Comp. Laws, 2169, 2170), or because some' of the other claims were not indorsed in the manner provided for by the statute.
But appellant is not bound to pay every claim because it was presented to, examined, allowed, and paid by the respondent. It had the right to show, if it could, that the services charged for were never in fact rendered, or that the fees charged were unauthorized by the statute.
There is a preliminary objection against the examination of any of the accounts complained of. There are no findings containing an itemized statement of the disallowed accounts.
In order to have the accounts reviewed by this court appellant ought to have asked for a specific finding as to the particular accounts allowed or disallowed by the district court. (Young v. Clule, 12 Nev. 37.)
This objection, however, was not urged by the respondent’s counsel, and hence we shall proceed to examine and dispose of all the objections to such accounts as come within the rule above stated.
Prior to such examination it is proper to state, in general terms, that where the accounts depend solely upon the question whether the same are, or are not, reasonable, no argument has been advanced by appellant’s counsel which, in our opinion, calls for any reduction of the amounts allowed by the county commissioners of Washoe county.
1. Attorneys’ Pees. The language of the second section of the act entitled “An Act to provide for'the payment of attorneys in certain cases,” approved March 5, 1875 (Stat. 1875, 112), being ambiguous, it becomes our duty to determine the real intention of the legislature.
Section 1 provides that any attorney appointed by the court to defend a prisoner is entitled to “ such fee as the court may fix, not to exceed fifty dollars.”
Section 2 provides that the attorney so appointed can not “be compelled to follow a case to another county or into the supreme court.” But if he does follow the case he “ may recover an enlarged compensation, to be graduated on a scale corresponding to the prices allowed.”
Now, if this section invests the court with discretionary *128power in fixing the fees to take into consideration the inconvenience and expense resulting from the attorney’s absence from his professional duties at home, then the allowances made in this case were reasonable and should not be disturbed. But we are of opinion that it was not the intention of the legislature to invest the courts with any such discretionary power.
Without any action on the part of the legislature, it Avould be the duty of an attorney appointed by the court to defend the prisoner without any compensation. (Rowe v. Yuba County, 17 Cal. 61; Lamont v. Solano County, 49 Cal. 158; Samuels v. The County of Dubuque, 13 Iowa, 536; Johnston v. Lewis and Clarke County, 2 Montana, 159; Elam v. Johnson, 48 Ga. 348.)
By the act in question, the legislature very properly made provision for some compensation, but expressly limited the amount to be allowed. By the express terms of the act it is left optional with the attorney to follow the case to another county, or into the supreme court, or to refuse to do so.
We are of opinion that it was the intention of the legislature to provide for the payment of a fee, not exceeding fifty dollars, to every attorney who defends a prisoner charged with crime, under appointment from the court; that an attorney appointed to defend a prisoner charged with any of the offenses specified in section one is entitled to a fee, not exceeding fifty dollars, for defending the case in the county where the prisoner is indicted, and if, after the trial in that county, the cause is transferred to another county, and the attorney thus appointed voluntarily folloAvs the case and defends the prisoner, he Avould be entitled to an additional compensation, not to exceed the sum of fifty dollars. If the case was thereafter followed to the supreme court, the attorney Avould be entitled to a further compensation, not to exceed fifty dollars. In other Avords, the attorney voluntarily following the case stands upon the same footing, so far as the fee is concerned, as any other attorney Avould who might be appointed by the court in the county to which the case is transferred.
*129Under the provisions of the statute, he has the right to follow the case and claim the enlarged compensation. If he refuses to follow the case, it would be the duty of the court to appoint some other attorney, who would be entitled to a fee not exceeding fifty dollars.
The only service, therefore, -which the second section of the act performs is to give the attorney first appointed the privilege of following the case to another county, or into the supreme court, and claiming the enlarged compensation.
From this construction of the law it follows that Messrs. Bonnifield and Davies were each entitled to a fee, to be fixed by the court, in a sum not exceeding fifty dollars for each trial of the case in Washoe county. The amount allowed in excess thereof is unauthorized by the statute, and must be rejected.
The allowance of twenty-five dollars to T. W. W. Davies for arguing the motion in arrest of judgment is clearly erroneous. The court has no authority, under the provisions of the statute, to fix any fee, except for defending the case, which necessarily includes all the motions to be made therein.
2. Sheriffs’ Fees. We are of opinion that the charges made by the sheriff for summoning jurors for the trial of Hover were properly allowed.
We agree with appellant’s counsel that it ought not to be charged with the fees of the sheriff for summoning the regular panel of jurors for either term of- the court when the Hover case was tried (unless it was the only case to be tried), but no valid reason can be urged why appellant should not be held liable for the sheriff’s fees in serving any venire for additional jurors specially required for the trial of the Hover case, and it is only for such services that the charges were made. It is true that the venires did not upon their face purport to have been issued for the .Hover case. The law, however, does not require the fact to be stated in any venire that it is issued or made returnable for any particular case. (1 Comp. L. 1054,1055.) These facts can only be made to appear by the testimony of the officers *130having personal knowledge of the same. From the testimony adduced upon the trial of this case, it does affirmatively appear that the additional venires (charged for) were issued specially for and on account of the Hover case. It might be claimed that the fees of the sheriff for such services are not necessarily costs taxable in any particular case. In a literal sense this is correct, but it must be borne in mind that in the ordinary administration of justice the charges for such services, being fixed by statute, must be paid by somebody. If the trials of Hover had occurred in Humboldt county, it would have been compelled to pay for such services, and in the absence of any express statute upon the subject, it affirmatively appearing to our satisfaction that the services were necessarily rendered on account of the Hover case, we think that these charges against the county of Humboldt were, as Ave have already stated, properly allowed. (Shawnee County v. Wabaunsee County, 4 Kansas, 312.)
The members of this court do not agree upon some of the questions concerning -the alloAvance of the claim under discussion, but in the opinion of a majority, the mere fact that the record shows that some of the jurors named in the venire charged for were retained by the court for the trial of other causes at the same term, in which appellant had no interest, does not constitute a sufficient reason to induce the court to reject the claim as being an illegal or improper charge against the county of Humboldt.
On the second trial, the venire placed in the hands of the sheriff called for thirty jurors, and it is claimed that he is only entitled to charge for mileage for twenty-four. The record shows that he found only twenty-four jurors, that he traveled three hundred and ninety-seven miles in seiwing the tAventy-four jurors, and thirty-seven additional miles were charged “for miles actually traveled in attempting to find and seiwe jurors whose names appeai’ed upon the venire, but avIio could not be found and served.”
The sheriff was entitled to fees and mileage for serving the tAventy-four jurors, and in the event of the jurors living-in different directions, the statute (Stat. 1875, 147) au*131thorizes the allowance of mileage whether the jurors named in the venire be found or not. The mileage in such cases is necessarily made in “serving such venire.”
The charges made by the sheriff for taking the prisoner before the court Avere unauthorized by kvw and must be rejected. It is only in “ bringing up a prisoner on habeas corpus" that a sheriff is entitled to any compensation for bringing a prisoner before the court. (Stat. 1875, 148.) The charges for attendance on the district court for “ one day and night, ten dollars,” must be reduced to five dollars each.
The fee bill authorizes the sheriff to charge five dollars for each day’s attendance upon the court. He is entitled to the five dollars if he is only .detained one minute, and he cannot charge any more if he is kept in attendance for the entire twenty-four hours.
No rule of law is better settled than the one under consideration, that an officer can only demand such fees as the Iuav has fixed and authorized for the performance of his official duties. (Board of Commissioners of Jay County v. Templer, 34 Ind. 322; Crittenden County v. Crump, 25 Ark. 235; Massing v. The State, 11 Wis. 502; The Town of Carlyle v. Sharp, 51 Ills. 71; Briggs v. City of Taunton, 110 Mass. 423.)
In the opinion of a majority of the members of this court, the fees and mileage of the sheriff for the service of subpenas upon Avitnesses residing in Humboldt county ought not to have been allowed.
The statute only provides for the service of process by the sheriff Avithin his county (2 Comp. Laws, 2956) except Avhere another county is attached to the same judicial district. (2 Comp. Laws, 2967.) It provides that “ a peace officer must serve within his county or district any subpena delivered to him for service.” (1 Comp. Laws, 2167.) The district court had no authority to order the sheriff of Washoe county to serve the subpena in the county of Humboldt, that county not being within his judicial district. The statute compels witnesses from other counties to attend the place of trial Avhenever the judge of the court where the *132cause is to be tried or a justice of the supreme court shall indorse on tlie-subpena an order for the attendance of witnesses (1 Comp. Laws, 2171); but in such cases the service must be made in the manner pointed out by the other provisions of the statute which we have cited.
It is true, as was argued by respondent’s counsel, that it is the duty of the sheriff of every county “ to obey all lawful orders and directions of” the district court “in his county,” and “to execute the process, writs, or warrants of courts of justice * * * when delivered to him for that purpose.” (2 Comp. Laws, 2957.) But the officer is not required to obey any order which is not authorized by law, and although we are convinced that the court in the case under consideration acted in good faith in directing the sheriff of Washoe county to make the service, under the belief that it was actually necessary in order to promote the ends of justice, and that the sheriff also acted in good faith, believing it to be his duty to obey such order and direction of the court; yet we are not authorized to go behind the statute and allow this charge upon any such ground.
The county of Humboldt had the right to anticipate, when the Rover case was transferred, that in the trial of the case the county of Washoe would not incur any expense not authorized by law, and it can not and ought not to be held liable for any such charge or expense.
3. Clerks’ Fees. The charges of the clerk for issuing “time checks” or certificates to each juror should not have been allowed. The statute makes it the duty of the clerk “to keep an accurate account of the attendance of each juror during the term of the court, and at the close of the term to ascertain the amount due each juror for mileage and attendance, after deducting the amount received by him as fees in civil cases.” (Stat. 1875, 138.)
The object of the legislature in requiring the clerk to keep such a record was to enable the county commissioners to ascertain the amount to be paid each juror “ from the general fund of the county.” A general certificate from the clerk, for which he would be entitled to charge one dollar, would be all that is necessary to accomplish that purpose.
*133If any juror demanded a certificate of liis time, attendance, and mileage, the clerk would, under the general fee bill, be authorized to charge him one dollar for the certificate; but he is not authorized to make any. such charge against the county.
The clerk’s charges for motions and orders entered and oaths administered are, in part, illegal.
The record shows “ that the thirty motions and orders charged for by the clerk were actually made and entered in a memorandum book kept by the clerk in open court; but no more than eighteen of said numbers were ever actually entered in the regular court record;” that “ the clerk actually administered forty-two oaths to the officers during the trial of the case, all of which appear upon his memorandum book kept in court, and only twenty-seven of which were ever formally entered in the regular court record.”
We are of opinion that the records of the court are the best evidence to establish facts of this character.
The record is silent as to the character of the motions and orders entered in the memorandum book and not transcribed in the records of the court. They may or may not have been such motions and orders as would, if properly entered, have constituted legal charges.
There may be orders made by the judge during the progress of every trial that ought not to be entered in the record book. For instance, to cite extreme cases, the court might order a bystander to take off his hat or to be seated. He might order a witness to change his position, so that the court, jury or counsel could more distinctly hear his testimony. It would, however, be absurd to charge for such orders or to enter them in the record book. It is the duty of the clerk to keep a correct record of all the proceedings of the court legitimately pertaining to the trial of every case. It is the duty of the court to exercise a supervisory power over its own records and to see that the record book is not incumbered with improper or irrelevant matter.
The clerk is entitled to fifty cents for entering every motionj exception, rule, or order in the minutes of the court and is not entitled, to any charge for the entry of such *134motions or orders in the memorandum book kept by the clerk for his own convenience.
If the clerk omitted to keep a correct record of all the proceedings of the trial he certainly ought not to complain of the court for refusing to allow him any compensation for the non-performance of his official duties.
4. Jurors’ Fees. The objections of appellant to the charges for one day’s attendance of all the jurors present on the first day of each of the trials of the Rover case are not well taken. The jurors were required to be present in court at that time and were each entitled to a fee for such attendance, whether then discharged or not.
For the reasons previously stated in allowing the sheriff’s fees for summoning the jury, we are satisfied that the court did not err in allowing the amount claimed for mileage and per diem of jurors.
5. Reporters’ Fees. The court did not err in excluding the question asked of the witness Soderberg by appellant’s counsel. It being admitted that the court was authorized to appoint a short-hand reporter, and there being no statute regulating his charges, the only material question to be determined was whether or not the amount claimed' was reasonable.
6. Surveyors’Fees. The certificate given by the counsel for the state justifies the action of the board of county commissioners and of the district court in allowing the bill presented by the surveyor.
In order to establish the guilt of Rover,. the state was compelled to rely, to a great extent, upon circumstantial evidence. Much depended upon the truth or falsity of Rover’s own statement, made before a justice of the peace on his preliminary examination, declaring his innocence and charging the crime for which he was indicted upon the principal witness for the state. To determine that question, as well as some others, it became important to ascertain the exact distances between certain specified points and the relative positions of certain fixed objects, and of given localities at and near the scene of the homicide. If the statement of Rover was true, a correct map of the premises would ma*135terially assist the defense in establishing his innocence. If his testimony was false a correct map would materially assist the prosecution in establishing his guilt. Any important fact which tends to establish either the guilt or innocence of a human being upon trial for 1ns life should always be procured, if within the reach of the court, and presented to the jury, regardless of the question of expense to the county.
The circumstances which surrounded the Rover case establish beyond all controversy the truth of the certificate given by the attorneys for the state, that the survey and map were absolutely necessary for the proper presentation of the case to the jury.
7. Finally, it is contended by appellant’s counsel that respondent cannot maintain this action because the claim it presented to the county commissioners of Humboldt county was not verified as required by the statute. (2 , Comp. L. 3093, 3094.) This argument is not well founded. The claim in question is not governed by the provisions of the statute referred to, but is controlled by the provisions of the criminal practice act. When a criminal action is removed to another county for trial, the costs accruing upon such removal and trial shall be a charge against the county in which the cause of indictment occurred. (1 Comp. L. 2300.)
The next section provides for the auditing of such claims by the county to which such action was removed.
The various items of the claim presented to the county commissioners of Humboldt county, with the exception of the witness fees, which are regulated by sections 544 and 545 (1 Comp. L. 2169, 2170), had been properly audited by the commissioners of Washoe county in the manner required by the statute. (Ex parte Taylor, 4 Ind. 479.) It is, therefore, evident that it was not the intention of the legislature to have claims of this character classed with the unaudited claims and accounts which are presented to the county commissioners in the ordinary transactions of county business, and provided for by the act defining the duties of county commissioners. (2 Comp. L. 3093, 3094.)
*1368. Modifications of Judgment. In accordance with the views expressed in this opinion, the following reductions must be made, viz.:
Attorney’s fees........................................... §425 00
Sheriff’s fees — taking prisoner before court................. § 7 50
Sheriff’s attendance on court ten night sessions.............. 50 00
Sheriffs mileage to Humboldt county for witnesses........... 69 40
- 126 90
Clerk’s fees — time checks to jurors.........................§49 00
Clerk’s fees — motions and orders........................... 12 00
Clerk’s fees — oaths to officers.............................. 3 75
• — —• 64 75
Total.......................................................,..§616 65
As we have no means of ascertaining the particular accounts disallowed by the district judge, and have, there-, fore, been compelled to notice all the accounts objected to by appellant, the reduction must be made from the amount claimed in the complaint.
The judgment of the district court is modified by reducing the amount to three thousand and twenty-eight dollars and forty cents, and as so modified the judgment is affirmed.